Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The listing of reference characters at the end of the specification is not a requirement in US practice and can be removed, if Applicant wishes to keep the list the list should be amended to include all the reference characters used in the application, currently at least 11 and all the 800 series characters are missing.
Claim Objections
Claims 1, 3-5 and 7-11 are objected to because of the following informalities:  
Claims 1, 7 and 8 should be amended to include a clear preamble with a transitional phrase such as “comprising” so that it is clear were the background information ends and the claiming of the improvement or invention begins, see 37 CFR 1.75.
Claim 1, lines 8-9, “is adapted to differ” should read - -differs- -.  The holes are not being adapted but rather just located in different circumferential positions.  To avoid confusion from using the “adapted to” phrase being read as functional and thus requiring some adaptation structure the recitation needs to be removed.
For claims 3-5 the “a” through “e” are being used to distinguish one particular pad but these are functioning as a form of reference character that is not limiting the claim.  It is suggested that the claims be amended to define “a first bearing pad”, “a second bearing pad” etc.  If Applicant wishes to also keep the a-e these should be placed in parenthesis.
- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 references “a bearing pad a” and “a bearing pad b”, however claim 1 first states bearing “pads” and it is unclear if these pads in claim 3 are additional to the pads of claim 1 or part of the group recited by claim 1.  What’s the minimum of pads being required in claim 3?  It is further unclear as to the number required since “a” and “b” would be defining two pads, there is only one space that would be present between just two pads but the claim then states “each of the spaces”, to have more than one space wouldn’t claim 3 require at least three pads? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makoto, JP2010216318.
Regarding claim 1, Makoto discloses a tilting pad journal bearing, wherein the tilting pad journal bearing is an oil bath type tilting pad journal bearing and is configured so that lubricant oil is supplied to spaces (space were 5 opens into) between bearing pads through oil feeding holes (5) formed in a bearing housing (5 is located in the member that forms the surface for the pivot 4 of the pads, this is a housing element), each of the spaces existing between a bearing pad to which oil is fed and an adjacent bearing pad on the upstream side of the bearing pad in a rotating direction of a rotary shaft (each space is positioned between two adjacent pads just like the instant application, and wherein a circumferential relative position between an opening portion of each of the oil feeding holes toward each of the spaces and each of the spaces is adapted to differ [differs] depending on the position of each of the bearing pads (see figures 8 and 9 which shows that holes can have different locations in the 
Regarding claim 2, Makoto discloses that for one of the bearing pads under the rotary shaft which supports a load of the rotary shaft, the opening portion is placed toward an upstream side of one of the spaces in the rotating direction of the rotary shaft (the opening on the lower left of figure 9, between the lower pads 203 and 103, is positioned to the left of center which is toward the upstream side relative to pad 203 which supports a part of the shaft load); and for one of the bearing pads above the rotary shaft on a side opposite to a side supporting the load of the rotary shaft, the opening portion is placed toward a downstream side of another one of the spaces in the rotating direction of the rotary shaft (the upper hole between upper pads 103 and 203 at the top of the assembly is as shifted to the left of center, at the top of the assembly this is toward the downstream side).
Regarding claim 7, Makoto discloses a tilting pad journal bearing, wherein the tilting pad journal bearing is an oil bath type tilting pad journal bearing and is configured so that lubricant oil is supplied to spaces (space were 5 opens into) between bearing pads through oil feeding holes (5) formed in a bearing housing (5 is located in the member that forms the surface for the pivot 4 of the pads, this is a housing element), each of the spaces existing between a bearing pad to which oil is fed and an 
Regarding claim 8, Makoto discloses a tilting pad journal bearing, wherein the tilting pad journal bearing is an oil bath type tilting pad journal bearing and is configured so that lubricant oil is supplied to spaces (space were 5 opens into) between bearing pads through oil feeding holes (5) formed in a bearing housing (5 is located in the member that forms the surface for the pivot 4 of the pads, this is a housing element), each of the spaces existing between a bearing pad to which oil is fed and an adjacent bearing pad on the upstream side of the bearing pad in a rotating direction of a rotary shaft (each space is positioned between two adjacent pads just like the instant application, and wherein, for one of the bearing pads above the rotary shaft on a side opposite to a side supporting the load of the rotary shaft, an opening portion of one of the oil feeding holes toward each of the spaces is placed toward a downstream side of one of the spaces in the rotating direction of the rotary shaft (the hole between the top 
Regarding claims 9, 10 and 11, Makoto discloses a rotary machine (compressor shown in figure 12) comprising a rotary shaft (1) and a radial bearing (as shown in figures 8 and 9) which supports the rotary shaft, wherein the tilting pad journal bearing according to claim 1, 7 or 8 is used as the radial bearing.
Allowable Subject Matter
Claim 3, and those depending therefrom, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other cited references not relied upon show different forms of tilt pads with different positions of lubricant supply devices or features in different locations in the spaces between the pads.  With specific regard to WO2012114445, all the holes are offset to the same position relative to the spacing and all are offset downstream and thus the reference is not applicable to claims 1 or 7 but does apply to claim 8.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.